EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Kent on February 25, 2022.

The application has been amended as follows: 

Claim 2 has been amended to:
	2.	(Currently Amended)	The fluid of claim 1, where the ratio of said specific gravity of said dissolvable particulates to said specific gravity of said proppant is from greater than 1 to about 1.6.

Claim 3 has been amended to:

	3.	(Currently Amended)	The fluid of claim 1, where the ratio of said specific gravity of said dissolvable particulates to said specific gravity of said proppant is from greater than 1 to about 1.3.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach and/or suggest the invention as instantly claimed, in particular, with regard to the combination of respective specific gravities and particle sizes for the dissolvable particulates and proppants within the ranges as claimed, wherein further the dissolvable particulates have a higher specific gravity and a smaller particle size than the proppants.
Nelson et al. (US 2015/0041132) discloses a diverter comprising a dissolvable particulate and a proppant; preferred exemplary proppants include lightweight proppants having an ASG between 1.25 and 1.35 as are disclosed in US patents 6,364,018, 6,330,916 and 6,059,034, wherein it is further suggested to employ such proppants having a particle size from 4-100 mesh.  The reference additionally discloses wherein the dissolvable particulates included in the diverter have a particle size distribution in the range of from about 0.1 micron to about 1.0 millimeters; exemplary dissolvable particulates disclosed include those comprising polylactic acid.  The reference, however, fails to disclose or suggest an ASG of such dissolvable particulates, and, as such, fails to provide for wherein the specific gravity of the dissolvable particulates is higher than that of the proppant.  Additionally, in disclosing such an extensive particle size distribution, the reference fails to disclose, teach and/or suggest the particle size of the dissolvable particulates as consisting essentially of those particulates having a particle size of about 100 mesh or less, and, as such, fails to further provide for the use of such a particle size in combination with the proppant as claimed, wherein the dissolvable particulates are smaller in size than the proppant, as is required by the independent claims.  
at least the deficiencies noted above.
US 7,237,610 discloses the use of degradable particulates as friction reducers for the flow of solid particulates used in a well wherein micro-particulates having a size as small as 14 microns are disclosed; an example thereof is polylactic acid having a density of 1.25.  Macro-particulates are used therewith and have a mean diameter of at least about 20 times larger than that of the micro-particulates, wherein an exemplary density thereof is 2.65.  As such, the reference fails to disclose, teach and/or suggest at least proppants having a specific gravity within the range as instantly claimed, as well as wherein the density of the dissolvable particulates is higher than that of the proppants.
US 3,998,272 discloses soluble polyvinyl acetate particles having a density of 1.19 and a particle size in the range of 2-100 mesh as used with a proppant; the reference, however, fails to disclose, teach and/or suggest the density/specific gravity and particle size of such a proppant, and, thus, suggest the combination as instantly claimed.	US 2006/0157243 discloses methods of forming a propped fracture wherein it is suggested it is desirable that the degradable particle has similar particle size, shape, and specific gravity as those of the second proppant particulate in order to enhance the distribution of degradable particles among the second proppant particulate and to minimize the segregation between the materials. The reference additionally suggests wherein the second proppant particulates has a larger mesh size than the first proppant particulate, which is disclosed to be in the range of 2 to about 400 mesh.  The degradable particles are disclosed as forming a portion of 
US 10,240,449 discloses mixtures of particles that can temporarily bridge or plug fractures within a formation, wherein a dissolvable second particle is smaller in size than a third particle of ceramic.  The specific gravity of the dissolvable second particle, however, is disclosed as less than that of the third particle, and, as such, the reference fails to disclose, teach and/or suggest at least wherein said dissolvable particulates have a higher specific gravity than said proppants as claimed.
US 2018/0306014 discloses a well treatment fluid comprising high density micro-proppants low-density micro-beads, and wherein a specific gravity of the micro-proppants is at least about 100% greater than a specific gravity of the micro-beads; the size thereof is less than 150 microns.  The specific gravity ranges disclosed for each, however, are outside of those instantly claimed.
WO 2018/017110 discloses degradable diverters as having a size of +/- 20% of a micro- proppant with which they are used, wherein the micro-proppant has a size of less than 100 micrometers.  Although the specific gravity is further suggested to be about the same, the reference fails to disclose, teach and/or suggest a particular value associated therewith.
As such, the prior art fails to sufficiently disclose, teach and/or suggest the well treatment fluid as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/25/22